Order entered May 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00776-CV

                  IN THE INTEREST OF W.R.B. AND B.K.B., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 96-12454-Z

                                         ORDER
        We GRANT appellee’s May 1, 2013 unopposed motion for leave to file a sur-reply brief.

We ORDER the sur-reply brief tendered to this Court by appellee on May 1, 2013 filed as of the

date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE